Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 9 and 37 are cancelled.
Claims 1, 6-7, 16, 25, and 29 are amended.
Claims 1-8, 10-36, and 38-43 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-36, and 38-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-8 and 10-15), machine (claims 16-28), and manufacture (claims 29-36 and 38-43) which recite steps of associating a patient with a support group, receive data regarding a drug delivery device, determine if the patient is compliant with the treatment regimen based on data of the drug delivery device, and if the patient is non-compliant with the treatment regimen, request one support group to counsel the patient.  
These steps of associate a patient with a support group, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic 
These steps of associating a patient to a support group and transmit a communication with a support group to counsel the patient if the patient is not compliant with the treatment regimen, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing patients’ compliance).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 17, 30, reciting particular aspects of communication to the support group for encouragement includes a method of organizing human activity; such as claims 3, 18, 31, reciting particular aspects of receiving geographic information of the patient may be a mental process but for the recitation of generic computing components; such as claims 4, 19, 32, reciting particular aspects of associating the patient with support group near the geographic location of the patient may be a mental process but for the recitation of generic computing components; such as claims 10, 38, reciting particular aspects of determining claims 11, 39, reciting particular aspects of determining if an actuator has been used to trigger the drug delivery device may be a mental process but for the recitation of generic computing components; such as claims 12, 40, reciting particular aspects of determining an amount of medicament remaining may be a mental process but for the recitation of generic computing components; claims 13-15, 26-28, 41-43, reciting particular aspects of communication to the support group for encouragement includes a method of organizing human activity).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of transmitting a communication to at least one support group to counsel the patient amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 29, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving operational state of the drug delivery device amounts to mere data gathering, recitation of determining if the patient is compliant based on the operational state data amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting a communication amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 7-8, 13-15, 17-18, 22-24, 26-28, 30-31, 35-36, 38-43, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4-5, 10-12, 18-20, 32-33, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5, 20, 33, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claim 25, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as transmitting a communication to a support group requesting to counsel the patient, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); associating the patient with at least one Alice Corp., MPEP 2106.05(d)(II)(iii); receiving operational state of the drug delivery device and determining if the patient is compliant with a treatment regimen, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 10-36, and 28-43, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 5, 7-8, 13-15, 17-18, 20, 22-24, 26-28, 30-31, 33, 35-36, 38-43 e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6, 21, 34 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 4, 10-12, 19, 32 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-8, 10-36, and 38-43 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 29-31, 33-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (U.S. Publication No. 2012/0066140) in view of Edwards et al. (U.S. Publication No. 2014/0243749).
As per claim 1, Hegeman teaches a social networking based method of providing a patient with support, the method comprising:
-associating the patient with at least one support group (Hegeman: para. 22; Associating a social network with the one or more treatment schedule associated with the user.);
-in response to a determination that the patient is not compliant with the treatment regimen, transmitting a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen (Hegeman: para. 23-24; para. 32; The support group can reinforce compliance so the patient can adhere to the prescribed schedule.).
	Hegeman does not explicitly teach the following, however, Edwards teaches a social networking based method of providing a patient with support, the method comprising:
, wherein the data is based on output from one or more sensors included in the drug delivery device (Edwards: para. 74; Multiple sensors detecting medicament delivery device sound, optical, etc.) and configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient (Edwards: para. 74; para. 99; The sensors detect information associated with the actuation of the medicament delivery device. The sensors can detect whether the simulated medicament delivery device was used properly.);
-determining if the patient is compliant with a treatment regimen at least in part by comparing: (a) the data representative of the at least one of the condition or the operational state of the drug delivery device and (b) a predefined criteria personalized to the patient (Edwards: para. 181-182; para. 188; The sensor on the medicament container determines, measures, records, and/or monitors the usage of the container; also measuring weight, volume, quantity, etc. The adapter provides compliance and historical information related to the use of the medicament.).
One of ordinary skill in the art would have recognized that applying the known technique of Edwards would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman to the teachings of Edwards would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a drug delivery device to Hegeman teaching a social service platform for monitoring adherence to prescribed regimens would have been recognized by those of ordinary 
As per claim 2, the method of claim 1 is as described.  Hegeman further teaches wherein the communication to the at least one support group requests the at least one support group to encourage the patient to comply with the treatment regimen (Hegeman: para. 32; Providing encouraging messages from the support group based on compliance or non-compliance.).
As per claim 3, the method of claim 1 is as described.  Hegeman further teaches comprising receiving data representative of a geographic location of the patient or the drug delivery device (Hegeman: figure 5C).
As per claim 5, the method of claim 1 is as described.  Hegeman further teaches wherein associating the patient with the at least one support group comprises receiving a selection by the patient indicating the at least one support group (Hegeman: para. 63; A user has the option of selecting the social network groups that the user wishes to be associated with.).
As per claim 6, the method of claim 1 is as described.  Hegeman further teaches the at least one support group including at least one of a healthcare provider, a caregiver, a family member, a friend, an individual using a similar drug delivery device as the patient, or an individual having a similar medical condition as the patient (Hegeman: para. 23).
As per claim 7, the method of claim 1 is as described.  Hegeman further teaches wherein the at least one support group is connected through a social networking service (Hegeman: para. 22; social network).
As per claim 8, the method of claim 1 is as described.  Hegeman further teaches comprising transmitting a communication to a mobile computing device (Hegeman: para. 30) associated with the patient in response to input from the at least one support group, the (Hegeman: para. 24; para. 32; Sending encouraging messages.).
As per claim 10, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Edwards teaches wherein determining if the patient is compliant with the treatment regimen comprises determining, based on the data, if a needle shield of the drug delivery device has been moved relative to a delivery cannula and if a plunger of the drug delivery device has completed a delivery stroke (Edwards: para. 110-113; para. 158).
The motivation to combine the prior arts is same as claim 1.
As per claim 11, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Edwards teaches wherein determining if the patient is compliant with the treatment regimen further comprises determining, based on the data, if an actuator has been used to trigger the drug delivery device (Edwards: para.77).
The motivation to combine the prior arts is same as claim 1.
As per claim 12, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Edwards teaches wherein determining if the patient is compliant with the treatment regimen comprises determining, based on the data, an amount of medicament remaining in a reservoir of the drug delivery device (Edwards: para. 182).
The motivation to combine the prior arts is same as claim 1.
As per claim 13, the method of claim 1 is as described.  Hegeman further teaches comprising transmitting a communication to the at least one support group requesting the at least one support group to remind the patient of a forthcoming action required by the treatment regimen (Hegeman: para. 23)
As per claim 14, the method of claim 1 is as described.  Hegeman further teaches comprising:
-receiving a request for support from the patient (Hegeman: para. 27; figure 5D; A user can request a session between users.);
-in response to the request for support, transmitting a communication to the at least one support group requesting the at least one support group to address the request for support by contacting the patient (Hegeman: para. 32).
As per claims 29-31, 33-36, and 38-42, they are article of manufacture claims which repeats the same limitations of claims 1-3, 5-8, and 10-14, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Hegeman and Edwards disclose the underlying process steps that constitute the method of claims 1-3, 5-8, and 10-14, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 29-31, 33-36, and 38-42, are rejected for the same reasons given above for claims 1-3, 5-8, and 10-14.
Claims 16-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Publication No. 2014/0243749) in view of Hegeman et al. (U.S. Publication No. 2012/0066140).
As per claim 16, Edwards teaches a support system for a patient, the system comprising: 
-a drug delivery devbice comprising:
-a reservoir (Edwards: para. 115; figure 12, 4560);
-a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within the patient (Edwards: para. 115; figure 12);
configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient (Edwards: para. 182); and
-a first communication module configured to transmit a report representative of at least one of a condition or an operational state of the drug delivery device, the report being based on output from the one or more sensors (Edwards: para. 87; para. 182); and 
-an external computing device comprising:
	-a second communication module configured to receive the report (Edwards: para. 84; para. 87);
	-a processor (Edwards: para. 59); 
	-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor, cause the processor to:
-store, in the memory, a predefined criteria personalized to the patient for determining compliance with a treatment regimen (Edwards: para. 99; para. 138);
-compare the report representative of the at least one of the condition or an operational state of the drug delivery device with the predefined criteria personalized to the patient to determine if the patient is compliant with the treatment regimen (Edwards: para. 99).
Edwards does not explicitly teach the following, however, Hegeman teaches an external computing device comprising:
-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor, cause the processor to:
(Hegeman: para. 22; Associating a social network with the one or more treatment schedule associated with the user.); 
-in response to a determination that the patient is not compliant with the treatment regimen, control the second communication module to transmit a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen (Hegeman: para. 23-24; para. 32; The support group can reinforce compliance so the patient can adhere to the prescribed schedule.).
	One of ordinary skill in the art would have recognized that applying the known technique of Hegeman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Edwards to the teachings of Hegeman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a social service platform for monitoring medication compliance to a drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that would encourage patients to comply with prescribed regimen leading to faster treatments of disorders.
Claims 17-18
Claims 20-22 recite substantially similar limitations as those already addressed in claims 5-7, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
As per claim 23, the system of claim 16 is as described.  Edwards further teaches the drug delivery system comprising a mobile computing device associated with the patient, wherein the mobile computing device includes the first communication module and a display (Edwards: para. 138).
Claim 24 recite substantially similar limitations as those already addressed in claim 8, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
As per claim 25, the system of claim 16 is as described.  Edwards further teaches the drug delivery device including:
-a housing containing the reservoir and the delivery cannula (Edwards: para. 115; figure 12);
-a needle shield moveable relative to the distal end of the delivery cannula (Edwards: para. 115; figure 12);
-a plunger moveable through the reservoir to discharge a medicament from the reservoir (Edwards: para. 115; figure 12);
-an actuator configured to trigger the drug delivery device (Edwards: para. 115; figure 12); and
-the one or more sensors including at least one of: a first sensor configured to determine if the needle shield has been moved relative to the distal end of the delivery cannula, a second sensor configured to detect movement of the plunger, or a third sensor configured to detect movement of the actuator (Edwards: para. 182)
Claims 26-27 recite substantially similar limitations as those already addressed in claims 13-14, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
Claims 4, 15, 32, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (U.S. Publication No. 2012/0066140) in view of Edwards et al. (U.S. Publication No. 2014/0243749) and further in view of De Vries (U.S. Publication No. 2005/0227676).
As per claim 4, the method of claim 3 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches wherein associating the patient with the at least one support group comprises selecting at least one support group near the geographic location of the patient or the drug delivery device (De Vries: para. 28; para. 35 Creating place-specific buddy list for a user.; Providing information with users that are near by based on location information.).
One of ordinary skill in the art would have recognized that applying the known technique of De Vries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman and Edwards to the teachings of De Vries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying connection of users using geographic locations of the user device to Hegeman and Edwards teaching a social support group to encourage patient compliance with the drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of encouraging users to comply with prescribed regimen based on facilitating in-person meetings with other people.
As per claim 15, the method of claim 3 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches comprising transmitting a communication to the at least one support group requesting the at least one support group to actively intervene by at least meeting with the patient in-person to ensure the patient complies with the treatment regimen (De Vries: para. 28; para. 52; Providing in-person meeting and social interaction based on another user being near the present user.).
The motivation to combine the teachings is same as claim 4.
Claim 32 recite substantially similar limitations as those already addressed in claim 4, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 4.
Claim 43 recite substantially similar limitations as those already addressed in claim 15, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 4.
Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Publication No. 2014/0243749) in view of Hegeman et al. (U.S. Publication No. 2012/0066140) and further in view of De Vries (U.S. Publication No. 2005/0227676).
As per claim 19, the method of claim 18 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches wherein the non-transitory, computer-executable instructions stored in the memory of the external computing device include instructions that, when executed by the processor, cause the processor to associate the patient with the at least one support group by selecting at least one support group near the geographic location of the patient (De Vries: para. 28; para. 35 Creating place-specific buddy list for a user.; Providing information with users that are near by based on location information.).
One of ordinary skill in the art would have recognized that applying the known technique of De Vries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman and Edwards to the teachings of De Vries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying connection of users using geographic locations of the user device to Hegeman and Kamen teaching a social support group to encourage patient compliance with the drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of encouraging users to comply with prescribed regimen based on facilitating in-person meetings with other people.
As per claim 28, the method of claim 16 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches wherein the non-transitory, computer-executable instructions stored in the memory of the external computing device include instructions that, when executed by the processor, cause the processor to control the second communication module to transmit a communication to the at least one support group requesting the at least one support group to actively intervene by at least meeting with the patient in-person to ensure the patient complies with the treatment regimen (De Vries: para. 28; para. 52; Providing in-person meeting and social interaction based on another user being near the present user.).
The motivation to combine the teachings is same as claim 19.
Response to Arguments
Applicant's arguments filed for claims 1-8, 10-36, and 38-43 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is directed to a “social networking based method of providing a patient with support” and cannot be performed in the human mind.  Examiner states that determination of whether a patient is compliant with a treatment regimen or not can be performed in the mind by the user simply evaluating information.
Applicant argues that claim 1 is a medical activity and not a social activity, teaching or following of rules or instructions.  Examiner states that certain methods of organizing human activity includes managing personal behavior or interactions between people.  The present claims are directed to managing personal drug delivery using a device and getting encouragement from a support group.  The claims involve management of personal drug delivery (i.e. personal behavior) and interacting between people (i.e. support group).  The present invention solves the problem associated with compliance with a treatment regimen.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.
Applicant argues that claim 1 provides support to a patient who has been prescribed a treatment regimen that requires the patient to use a drug delivery device to administer a drug to herself.  Examiner states that claim 1 never actually administers the drug to the patient, but merely determines if the patient is compliant with the treatment regimen by gathering data from 
Applicant argues that the claimed invention addresses issues of patients not following a treatment regimen by exploiting the ability of the drug delivery device and then using the sensor-based information to inform the patient’s support group to provide the patient with support.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing patient drug delivery device information for which a computer is used as a tool in its ordinary capacity.
	 Applicant argues that claim 1 is similar to claim 24 of BASCOM.  The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  The current claim limitations in combination, as well as individually, does not amount to significantly more and provide conventional and generic arrangement of known, conventional elements; such as a computer gathering information from a drug delivery device and communication with a support group.  The claims in BASCOM were patent eligible because they are directed to improvements in the way computers and networks carry out their basic functions.  Here, the focus of the claims is not any improved computer or network, but the improved treatment regimen compliance; and indeed, the specification makes clear that off-the-shelf computer technology is usable to carry out the analysis.

Applicant’s arguments with respect to claims 1-8, 10-36, and 38-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626